Citation Nr: 1211922	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  04-33 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left knee instability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1993 to May 1996.  He also had active duty service with the Army National Guard from March to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for left knee instability.  

In June 2005, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

This case was previously before the Board in January 2006, April 2009, and May 2010, and was remanded on each occasion for additional development of the record and/or to ensure due process.  In 2011, the Board requested a Veterans Health Administration (VHA) medical expert opinion addressing issues relevant to the case.  The Board received such an opinion in October 2011.  The Veteran was provided an opportunity to respond to the opinion and did so in February 2012.


FINDING OF FACT

Left knee instability was not shown during the Veteran's August 1993 to May 1996 period of active service, and there is no competent evidence suggesting that any current left knee instability is related to such service; clear and unmistakable evidence shows that the Veteran's current left knee instability was present prior to his March to September 2003 period of service and was not aggravated beyond its normal progression during such service.



CONCLUSION OF LAW

The criteria for establishing service connection for left knee instability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a December 2003 letter, issued prior to the rating decision on appeal, and in June 2006 and June 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2009 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in February 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the service personnel records, the reports of VA examinations, a VA medical expert opinion, VA treatment records, private treatment reports, and hearing testimony.

In addition, the Board also notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran's service treatment records were obtained, and a February 2006 letter asked the Veteran to complete authorization forms for any treatment providers, including his orthopedic physician.  Additionally, a June 2009 letter asked the Veteran to complete authorization forms for all medical care providers and advised him of how the VA determines a disability rating and assigns an effective date.  The Veteran responded by providing an authorization form, and in January 2010, VA received a response from the treatment provider that the records identified by the Veteran had been destroyed.  The March 2010 supplemental statement of the case noted this response.  The Veteran was also provided a VA examination in February 2010, and an addendum to such examination was obtained in June 2010.  

The Board notes that while the original service treatment records for the Veteran's first period of active service were obtained, the service treatment records in the claims file from his second period of service are copies which were provided by the Veteran.  The claims file contains a letter from the Georgia Army National Guard indicating that such office had exhausted all avenues in an effort to locate the Veteran's service record among those for personnel who were discharged from the Georgia National Guard in 2003.  Additionally, a response from the National Personnel Records Center (NPRC) shows that such service treatment records are already in VA possession.  However, the Veteran indicated that he copied his service treatment records himself upon discharge from both periods of active service and he noted that he sent any and all information he has pertaining to the history of his left knee, which included records dated during his second period of service.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing hearing testimony, reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2011).

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.

Determinations regarding the pre-existence of a disability should be based on medical judgment derived from accepted medical principles, and the clinical factors pertinent to the basic character, origin, and development of such injury or disease.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles regarding incurrence, symptoms, and course of the injury or disease, together with all other lay and medical evidence concerning the inception, development, and manifestations of the impairment.  38 C.F.R. § 3.304(b).

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2011).  

The Veteran asserts service connection is warranted for left knee instability.  Private treatment reports show that he underwent an excision of an osteochondroma of the distal left femur (also described as osteochondroma left knee) in January 1992, prior to his first period of active duty.  A clinical evaluation of the lower extremities was normal on the enlistment examination in December 1992.  The Veteran was referred for an orthopedic consultation in December 1992 which noted his history.  The left knee was noted to be stable and asymptomatic, and the Veteran needed no medical treatment for the left knee.  The service treatment records for his initial period of active duty are negative for complaints or findings pertaining to the left knee.

Service treatment records from the Veteran's second period of active duty with the National Guard indicated that in March 2003, the Veteran had an orthopedic consultation for a history of left knee instability and pain since 1992.  X-rays of the left knee were negative for degenerative joint disease.  The assessment after a physical examination included left knee chronic pain.  

The Veteran underwent a Medical Board examination in June 2003, wherein he complained of left knee pain and instability for the previous three years.  It was noted the problems developed after frequent pole climbing which was part of his duties as a technician with the phone company.  The Veteran did not recall a specific injury but since approximately 2000, he complained of instability, specifically, he had difficulty with acute changes of direction and running.  He reported he had a left knee arthroscopy in 2000, and a diagnosis of anterior cruciate ligament (ACL) tear and some other unspecified cartilage defect was made.  It was indicated the knee was not reconstructed at that time.  The diagnosis was left knee instability, secondary to chronic ACL instability.  It was stated the Veteran did not meet the physical standards for retention due, in part, to internal derangement of the left knee.

In July 2003, a Medical Evaluation Board diagnosed the Veteran with left knee instability secondary to chronic ACL instability, which was noted to have existed prior to service and not to have been permanently aggravated by service.  The Veteran signed the Medical Evaluation Board form, and indicated that he agreed with the Board's findings and recommendation.

The Veteran was provided with a VA general medical examination in December 2003.  He reported having problems with his left knee, stating that it was unstable.  He denied having any specific injury to the knee.  The examiner noted that it was diagnosed by the orthopedic surgeon in June of that year as a stretched ACL on the "right."  After a physical examination, the diagnosis was of arthralgia with ACL weakness of the left knee, with moderate loss of function due to instability.   
During a June 2005 Travel Board hearing before the undersigned, the Veteran testified that while serving on active duty, he had occasional swelling in his knees, but nothing major.  He denied having sustained any particular injury.  He stated that he first began experiencing chronic problems with his left knee several years after he got out of the service when he went to work for the phone company and had to do a physical job that included things like climbing poles on a regular basis.  At that time he noticed a lot of instability and pain.  He stated that he went to an orthopedic physician after four or five months of doing that work, and was told that his ACL tendon was in bad shape, but she advised the Veteran to wait to perform a repair.  He stated that he told the private physician about some of the activities he did in the military, such as the runs and the 12 mile marches with full gear, and she said that such would definitely cause that type of wear and tear internally on his knee.  The Veteran said that the only time he really had to do any rigorous physical activity was during his military service.  He also testified that he was told by an orthopedic physician while in the National Guard that the wear and tear in his knee was considered a sports related injury and that the Veteran would have to do something to cause that type of wear and tear inside his knee.  The Veteran asserted that he injured his left knee performing activities during his period of service from August 1993 to May 1996.  He said that he did not perform any physical activities during his National Guard service.  He indicated that after he had a piece of bone removed from the left knee in 1992, he never had any more problems from that episode.

In written statements the Veteran has stated that during his first period of service he had no significant trouble with his knee, but he did notice at times that it would get sore after long road marches and runs, but he saw no need in seeking medical attention since this was rare and his discharge date was only a few months away.  In 2000 he was working with the phone company and noticed that he when climbed poles his left knee would give out and collapse at times.  He also saw an increase in pain and swelling during these times more than previous times.  He saw a physician in 2000 and she performed an arthroscopic surgery during which she found some ligament and cartilage damage that was not repaired since it was not torn completely or severe enough to deem feasible for a surgical repair.  The Veteran said that he believes that the extensive running, ruck marches, and ruck runs during his period of active duty from August 1993 to May 1996 either caused or aggravated an undiagnosed condition with his left knee.  However, he does not believe that anything he went through during the activation in 2003 made his knee condition worse.

The Veteran was afforded a VA examination in February 2010.  The Veteran reported that he used to have some problems with his knees while in service from 1993 to 1996, but they became worse about 2 years after leaving the service.  The examiner reported the Veteran had surgery around 1991 to remove a bone spur in the medial aspect of his "right" knee, and that he had arthroscopic surgery on the same knee in 2000.  X-ray results showed that there was no acute injury identified.  After a physical examination, the diagnosis was left knee pain, and the examiner stated there was insufficient evidence to warrant an acute diagnosis and noted the normal X-ray result.  The examining physician opined that the Veteran's left knee condition was not "caused by or the result of nor aggravated beyond normal progression" by service.  He explained that the Veteran had surgical intervention on the right knee, and that he did not report a left knee injury prior to or during service.  It was noted that the rationale was based on the Veteran's report.

In the Board's May 2010 remand, it was noted that the examiner noted the surgery was to the right knee rather than the left knee, and the examination was returned for an opinion based on the correct facts.  Following review of the claims file in June 2010 the examiner correctly noted that in January 1992 the Veteran was diagnosed with left knee osteochondroma and had an excision of left knee osteochondroma.  It was also noted that in December 1992, the Veteran underwent an orthopedic consultation with a normal physical examination and X-rays.  Further, it was reported that the Veteran stated that his left knee condition increased in severity while working for the telephone company climbing telephone poles.  The examiner opined that the Veteran's ACL tear is not caused by or a result of his military service.  The rationale for such opinion was that the Veteran had left knee osteochondroma with surgical removal prior to service, left knee X-rays were negative, there was no diagnosis for a left knee condition while the Veteran was on active duty, and the Medical Board summary indicated that the Veteran had arthroscopic knee surgery after his military service in 2000, which revealed ACL tear.  The examiner concluded the left ACL tear preexisted service, and the condition was not permanently aggravated beyond normal progression due to military service.  The examiner related the condition to the time that the Veteran worked for the phone company, based on the records and the Veteran's statements.

In response to a request from the Board, in October 2011, the Chief of Orthopedic Surgery at the VA Medical Center in Nashville, Tennessee provided an expert medical opinion addressing issues in this case.  The physician first addressed whether the Veteran's ACL disorder existed prior to his first period of active duty from August 1993 to May 1996, and if so, whether it permanently worsened beyond normal progression by that period of active duty.  The physician noted that in December 1992 an enlistment examination was performed and, presumably because of the history of a surgical procedure to remove an osteochondroma from near the left knee, an orthopedic consult was ordered.  That orthopedic evaluation concluded that the left knee was "stable and asymptomatic."  The physician found that based on the above, it can be concluded that the ACL disorder did not exist prior to the first period of active duty.  The osteochondroma and its resection had no effect on the ACL, as documented by the orthopedic consult examination.  

Second, the physician was asked to state whether the Veteran's current ACL disorder was at least as likely as not the result of strenuous physical activity during his first period of service.  The physician observed that the Veteran did not report an injury during his first period of active duty and apparently had no symptoms for several years after that period.  The physician believes the likelihood of there having been a "silent" ACL insufficiency of the left knee is essentially very low.  The physician also addressed whether the Veteran's ACL disorder was permanently worsened beyond normal progression by the Veteran's second period of active duty from March to September 2003.  The physician noted that the Veteran, by the time of his second period of active duty, was symptomatic with pain and instability of the left knee.  ACL deficiency of the left knee was confirmed in 2000 when the Veteran underwent a knee arthroscopy and was found to have an ACL tear.  He stated that during his second period of active duty he "did not perform any physical activities."  Based on that statement, the physician found that there is no basis to conclude that the condition of the knee worsened any faster while on active duty than it would have if he were not on active duty.  The physician summarized that there is nothing to support a claim that the ACL deficiency of the left knee occurred while on active duty.  It is clear there was no deficiency in December 1992 and there was a tear in 2000 at the time of surgery.  He was not symptomatic until "years" after the end of the first period of active duty.  In the physician's expert opinion, there is significantly less than a 50 percent chance that the ACL deficiency of the left knee developed during the first period of active duty.  It was not worsened beyond normal progression during his second period of active duty.

In a statement received in March 2012, the Veteran responded to the expert medical opinion, noting that he did not recall ever making the statement that "I did not perform any physical activities" during his second period of active duty.  He said that in fact, he performed physical training daily for the 1st or 2nd week that he was in Ft. Benning until his initial medical review was scheduled for pre-deployment screening.  At that point he was given a medical profile and advised not to participate in any more physical training activities until diagnosed by an orthopedic doctor on post.  The Veteran cannot say whether this physical training he performed did anything to deteriorate the condition in his knee or not and he is not sure if any doctor could accurately make that judgment.

The Board notes the RO attempted to obtain records of the Veteran's surgery in 2000, but was advised by the physician's office that the records had been destroyed.

After a review of the record, the Board finds that service connection is not warranted for the claimed left knee condition.

In the absence of any clinical findings pertaining to left knee instability at the time of the Veteran's entrance during each period of service, the Board concludes, accordingly, that the presumption of soundness at entrance attaches to the Veteran's first and second periods of service.  Nevertheless, for the reasons stated below, the Board finds that the record clearly and unmistakably demonstrates that the Veteran had a left knee disability prior to his second period of service and that it was not permanently aggravated therein. 38 U.S.C.A. § 1111.

Examination prior to the Veteran's entrance on active duty for his first period of service noted the residual scar from the Veteran's osteochondroma removal on the left knee.  No other left knee disabilities were identified.  The orthopedic consult at that time noted the Veteran played basketball and had no problems with his knee.  His left knee was noted to be stable and asymptomatic at that time.  Further, the Chief of Orthopedic Surgery who provided the October 2011 medical opinion concluded that the ACL disorder did not exist prior to the Veteran's first period of active duty and the osteochondroma and its resection had no effect on the ACL.  Thus, at entrance for his first period of service, the Veteran had a preexisting post operative osteochondroma on the left knee, but there was no evidence of any ACL disability or instability at entrance.  There was no treatment for any left knee disability during his first period of service, and the Veteran has indicated that he did not seek treatment during service for his left knee.  

The Veteran essentially contends his current left knee instability is related to the rigorous training he did during his first period of service.  He has repeatedly denied a specific injury occurred.  While the Veteran has stated that he had occasional swelling in his knees during his first period of service, there were no significant problems with the left knee at that time. The Board notes that the Veteran has provided inconsistent reports with regards to the origin of his current left knee instability and the available treatment records all show a history of current knee complaints beginning after such service, with a history of a significant problems beginning in 2000 while working for the telephone company.  While in March 2003 the Veteran reported a history of left knee instability and pain since 1992, prior to his first period of service, at no time, including on that occasion, did the Veteran mention service or any activities therein as the origin of his left knee instability until after he filed his claim for benefits.  

Additionally, contrary to his March 2003 report, in his June 2005 testimony before the undersigned, the Veteran stated that after undergoing the procedure on the left knee in 1992, he did not have any more problems resulting from that particular bone spur condition.  Further, during the June 2003 Medical Board examination, the Veteran reported a three year history of knee pain, which developed after frequent pole climbing which was part of his duties as a technician with the phone company.  He endorsed having experienced instability since approximately 2000.  Thus, the Board finds the Veteran's statements to treatment providers regarding the onset of his current left knee instability occurring in 2000 to be more credible than his statements subsequent to the filing of his claim, as the former are consistent with the available treatment records which reveal a history of current knee complaints beginning during the year 2000.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Further, the Board finds that the preponderance of the evidence indicates that the Veteran's current ACL condition is not related to the Veteran's first period of active service, and the evidence clearly and unmistakably demonstrates that such condition preexisted his second period of active service and was not aggravated beyond normal progression therein.  

The July 2003 Medical Evaluation Board, following examination of the Veteran, found that the Veteran was diagnosed with left knee instability secondary to chronic ACL instability, which was noted to have existed prior to service and not to have been permanently aggravated by service.  In addition, the February 2010 VA examiner opined that the Veteran's left knee condition was not "caused by or the result of nor aggravated beyond normal progression" by service.  Further, in June 2010, the VA CRNP and physician, after a review of the claims file, opined that the Veteran's ACL tear is not caused by or a result of his military service, and that the left ACL tear preexisted service, and was not permanently aggravated beyond normal progression due to military service.  The October 2011 VA expert physician opined that there is significantly less than a 50 percent change that the ACL deficiency of the left knee developed during the first period of active duty.  The physician also concluded that such condition was not worsened beyond normal progression during his second period of active duty.  The expert physician provided a rationale for his opinions and there is no competent medical opinion to the contrary.  The available private treatment reports, the VA examination reports, the Medical Evaluation Board reports, and the VA medical expert opinion do not establish a link between the Veteran's current ACL condition and service.

At most, the Veteran may have experienced symptoms of his preexisting left knee condition during his second period of service, with no increase in the underlying disability.  Such conclusion is supported by the service treatment records, the Medical Evaluation Board, VA examination findings, and the opinion of the VA expert opinion.  

Thus, the only opinion linking his current left knee instability to service is the Veteran's.  Nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Although he is competent to state his symptoms, the Veteran is not, as a layperson, qualified to render a medical diagnosis or an opinion concerning the relationship of the current left knee instability to service, as the disability at issue requires medical expertise and medical testing to diagnose and evaluate.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, the Veteran's opinion as to the relationship between his current left knee instability and service is significantly less probative than the medical opinions of record. 

In summary, the preponderance of the competent and credible evidence indicates that the Veteran's current left knee instability is not related to his first period of active service.  Further, the evidence clearly and unmistakably demonstrates that such disability preexisted the second period of service and was not aggravated beyond normal progression therein.  Therefore, the preponderance of the probative evidence is against a finding of service connection for left knee instability.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for left knee instability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


